Examiner’s Statement of Reasons for Allowance
Claims 44-65 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 09/24/2021.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The objections to the drawings are hereby withdrawn.
As per independent claims 44, 57, 62, and 63, generally, the prior art of record, United States Patent Application Publication No. US 20090172781 A1 to Masuoka et al. which shows a trusted virtual machine as a client; United States Patent No. US 8909928 B2 to Ahmad et al. which shows securing customer virtual machines in a multi-tenant cloud; United States Patent No. US 9635013 B2 to Koster et al. which shows secure data handling by a virtual machine; and United States Patent Application Publication No. US 20090204964 A1 to Foley et al. which shows a distributed trusted virtualization platform, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 44: “retrieve, using at least the first identifier, from a trusted launch authority (TLA), at least a first secret portion of a secret, wherein the first secret portion is dynamic, linked to the VM, and dependent on at least a property of the VM; and decrypt the encrypted information with a decryption key derived from at least the first secret portion and a first measurement result of at least the VM”; claim 57: “receive, from a virtual trusted platform module (vTPM) on the execution platform, an identifier associated with a VM to be executed; provide, to the vTPM, at least a first secret portion of a secret in response to the identifier, the first secret portion dynamically linked to the VM to be executed and dependent on at least a property of the VM”; claim 62: “retrieving, using at least the first identifier, from a trusted launch authority (TLA), at least a first secret portion, wherein the first secret portion is dynamic, linked to the VM, and dependent on at least a property of the VM; and decrypting the encrypted information with a decryption key derived from at least the first secret portion and a first measurement result of at least the VM”; and claim 63: “receiving a first identifier associated with a VM to be executed from a virtual trusted platform module (vTPM) on the execution platform; and providing to the vTPM, at least a first secret portion of a secret being derived from the first identifier, the first secret portion being dynamic and linked to the VM to be executed”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Priority
The current application is a national stage entry of PCT/EP2016/072581, International Filing Date: 09/22/2016.
Drawings
The drawings was received on 09/24/2021.  This drawing is accepted.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431